Citation Nr: 1501341	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-25 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include generalized anxiety disorder, adjustment disorder with depression, and depression with anxiety.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk



INTRODUCTION

The Veteran served on active duty from October 2002 to April 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied entitlement to service connection for depression with anxiety.  

The Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Board generally construes a claim for an acquired psychiatric disability to encompass all currently diagnosed acquired psychiatric disabilities.  However, a claim for service connection for PTSD, which is governed by different regulatory criteria than other psychiatric disorder claims, has been developed separately and is not currently on appeal.  Specifically, the Veteran did not perfect an appeal following a November 2013 statement of the case denying service connection for PTSD, and has not yet appealed a July 2014 rating decision also denying service connection for PTSD.  Based on this procedural history, the issue on appeal has been recharacterized as listed on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he incurred an acquired psychiatric disability manifested by depression and anxiety during service.  VA treatment records demonstrate treatment for multiple acquired psychiatric disabilities, including adjustment disorder with depression, generalized anxiety disorder, and depression with anxiety.  Service treatment records dated in September 2006 and submitted subsequent to the last supplemental statement of the case (SSOC) indicate treatment for generalized anxiety disorder, adjustment disorder with depressed mood, and insomnia.  The Veteran has not yet been provided a VA examination to specifically address his contentions.  Moreover, while he was provided an initial PTSD VA examination in June 2014, also subsequent to the last SSOC, the examiner found that the Veteran did not meet the criteria for a diagnosis of depression with anxiety without an explanation as to why or which criteria were not met.  Moreover, the examiner did not discuss the in-service diagnoses and treatment or the post-service treatment for each disability.  

As such, the Board finds that a VA examination must be provided in order to determine whether any acquired psychiatric disability other than PTSD, to include adjustment disorder, generalized anxiety disorder, and depression with anxiety were incurred during or as a result of the Veteran's service.  

The Board requests that all outstanding records of ongoing VA treatment be obtained.  It appears that the last records of VA treatment are dated in September 2014.  

The Board also notes that new, relevant evidence was submitted subsequent to the last SSOC and prior to the claim being certified for appeal, including the September 2006 service treatment records and the June 2014 VA PTSD examination discussed above.  This evidence must be considered on remand along with all newly obtained evidence before the claim is returned to the Board.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records dated since September 2014.  

2.  Then, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his acquired psychiatric disorder other than PTSD.  The examiner should review the record and note such review in the examination report or in an addendum.  

The examiner should:

(a) Diagnose all current acquired psychiatric disorders other than PTSD. In so doing, the examiner should specifically consider the diagnoses of generalized anxiety disorder, adjustment disorder with depression, and depression with anxiety, each diagnosed during the pendency of this appeal, and if any of these disabilities are not currently demonstrated, must explain why a particular diagnosis is not warranted.
 
(b) For each psychiatric disorder other than PTSD that is diagnosed, please opine as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such disability had its onset in service or is the result of a disease, event, or injury in service.  The examiner must specifically comment on the September 2006 service treatment records discussing generalized anxiety disorder, adjustment disorder with depressed mood, and insomnia.

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completion of the above, the AOJ should review the record in light of the new evidence obtained as well as the September 2006 service treatment records and June 2014 PTSD examination obtained since the last SSOC.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




